CREDIT AGREEMENT Dated as of April 13, 2010 among OHI ASSET, LLC OHI ASSET (ID), LLC OHI ASSET (LA), LLC OHI ASSET (CA), LLC DELTA INVESTORS I, LLC DELTA INVESTORS II, LLC OHI ASSET (CO), LLC COLONIAL GARDENS, LLC WILCARE, LLC TEXAS LESSOR – STONEGATE, LP OHIMA, INC. CANTON HEALTH CARE LAND, INC. DIXON HEALTH CARE CENTER, INC. HUTTON I LAND, INC. HUTTON II LAND, INC. HUTTON III LAND, INC. LEATHERMAN PARTNERSHIP 89-1, INC. LEATHERMAN PARTNERSHIP 89-2, INC. LEATHERMAN 90-1, INC. MERIDIAN ARMS LAND, INC. ORANGE VILLAGE CARE CENTER, INC. ST.
